Citation Nr: 0800176	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

In March 1994, the Board denied entitlement to service 
connection for PTSD.

In October 1997, the Roanoke, Virginia, regional office (RO) 
of the Department of Veterans Affairs (VA), again denied 
entitlement to service connection for PTSD.  The veteran was 
notified of this decision on October 17, 1997.  After 
receiving a notice of disagreement, the RO issued a statement 
of the case in April 1998.  In a communication received on 
October 13, 1998, the veteran requested "reconsideration" 
of the denial of service connection.  This communication is 
construed as a substantive appeal that served to perfect the 
appeal.  38 C.F.R. § 20.200 (2007) (an appeal consists of a 
timely notice of disagreement, and after issuance of a 
statement of the case, a timely substantive appeal).

This appeal was certified to the Board of Veterans' Appeals 
(Board) following a May 2004 rating decision.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
a March 1994 Board decision, because the veteran was not 
shown to have experienced an event outside the range of usual 
human experience during service that would be markedly 
distressing to almost anyone.

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which is offered to establish a 
fact necessary to substantiate the claim, the absence of 
which was the basis of the previous denial.  

3.  The veteran engaged in combat with the enemy. 

4.  The evidence includes a current diagnosis of PTSD, a 
medical opinion establishing a nexus between the current 
diagnosis and the claimed stressors in active service, and 
the veteran's lay testimony as a combat veteran that the 
events occurred. 


CONCLUSIONS OF LAW

1.  The March 1994 Board decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1105 (2007).

2.  Evidence received since March 1994 is new and material, 
and his claim for service connection for PTSD is reopened.  
38 C.F.R. § 3.156(a) (2007). 

3.  PTSD was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The duty to notify and assist the veteran has been met in 
this case.  Furthermore, given the favorable decision, any 
failures in the duty to notify or duty to assist are harmless 
error, as it has failed to result in any prejudice to the 
veteran. 

The veteran contends that he has developed PTSD as a result 
of his military experiences in Vietnam.  He argues that he 
has submitted evidence that is sufficient to both reopen his 
claim and to establish the occurrence of his claimed 
stressors.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The record indicates that entitlement to service connection 
for PTSD was denied in a March 1994 Board decision.  When a 
claim is disallowed by the Board, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The new presented evidence is presumed to be credible 
for purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  The record indicates that a previous 
attempt to reopen the veteran's claim was denied in a January 
1999 rating decision.  

The evidence considered by the March 1994 Board decision 
included the veteran's service medical records, his service 
personnel records, VA and private medical examinations, a 
photocopy of an envelope of a letter received from the 
veteran while he was stationed in Vietnam, a photocopy of a 
plaque received by the veteran related to service in Vietnam, 
letters from the veteran describing the events in service 
that he believed caused PTSD, and letters from the United 
States Army and Joint Services Environmental Support Group.  

The decision noted that the veteran had current diagnoses of 
PTSD, as well as medical opinions that related the PTSD to 
events in active service.  The Board denied the veteran's 
claim noting that neither the veteran's military specialty 
nor his service record showed that his duties exposed him to 
more than an ordinarily stressful environment.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-3 (1991).  The Board found 
that the veteran was not shown to have experienced an event 
outside the range of usual human experience during service 
which would have been markedly distressing to almost anyone.

Evidence received from the veteran and his representative 
since January 1999 includes many photocopies of evidence that 
was previously considered by the Board in March 1994.  This 
is not new evidence.  However, a photocopy of a Department of 
the Army Pamphlet containing the Unit Citation and Campaign 
Participation Register has been submitted.  This shows that 
the unit to which the veteran was assigned, the 54th Signal 
Battalion, received the Republic of Vietnam Gallantry Cross 
for the period covering October 23, 1966 to April 24, 1971.  
Other evidence includes a photocopy from a reference book on 
medals awarded during the Vietnam War.  This states that the 
Gallantry Cross was given for valor or heroic conduct while 
fighting the enemy.  A review of the veteran's personnel 
records show that he served in Vietnam from October 1967 to 
October 1968.  They also confirm that he was with the 54th 
Signal Battalion.  

Subsequent to the Board's decision the Court found a 
deficiency in §3.304(f) in that it did not adequately 
reflect, for the purposes of establishing an in-service 
stressor, the relaxed adjudicative evidentiary requirements 
provided by 38 U.S.C. 1154(b) for establishing service 
incurrence of an event. The Court noted that, although 
§3.304(f) stated that proof of an in-service stressor that 
was claimed to be related to combat might be shown by service 
department evidence that the veteran engaged in combat, or 
that the veteran received a particular decoration or award, 
§3.304(f); it did not recognize that combat could be 
established by lay evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

In response to Cohen, VA amended 38 C.F.R. § 3.304(f) to 
eliminate the apparent requirement that combat be shown by 
decorations or service department records.  64 Fed. Reg. 
32,808 (Jun. 18, 1999).

The General Counsel of VA addressed the issue of 
determinations as to whether a veteran engaged in combat with 
the enemy.  The opinion held that the ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  If a unit is shown to 
have participated in combat, the veteran's presence with his 
unit at the time of the combat is sufficient to verify his 
claimed stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

Effective November 7, 1996, VA adopted DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV) as the basis for diagnosis and evaluation of 
psychiatric disabilities for purposes of compensation.  61 
Fed. Reg. 57,000 (Oct. 8, 1996).

Changes in evidentiary burdens do not by themselves 
constitute new and material evidence or create a new basis of 
entitlement to a benefit.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  The changes in the evidence needed to show 
combat, and in the presumptions as to the sufficiency of a 
stressor must, however, be considered in light of the 
evidence received before and since the Board's 1994 decision.

The Board finds that the evidence regarding the award of the 
Vietnam Gallantry Cross, the veteran's reports of combat 
participation in light of the fact that such statements can 
be sufficient to show combat, and the multiple diagnoses of 
PTSD in light of the new presumption that these diagnoses are 
based on a sufficient stressor; is new and material.  As the 
evidence is both new and material, the veteran's claim is 
reopened.  The Board will now proceed to review the veteran's 
entire claim on a de novo basis.  

The medical evidence includes many diagnoses of PTSD, as well 
as medical opinions that relate the veteran's PTSD to his 
experiences in Vietnam.  An August 2003 statement from M.S., 
Ph.D. a VA psychologist who has treated the veteran since the 
1980s, is typical of these opinions.  She describes the 
veteran as having severe PTSD, which she relates to his 
service in Vietnam.  This evidence is sufficient to establish 
both the current existence of PTSD, as well as a nexus 
between the PTSD and claimed stressors in active service.  
38 C.F.R. § 3.304(f).  

As already noted, the veteran served in Vietnam from October 
1967 to October 1968.  He was assigned to the 54th Signal 
Battalion.  However, the veteran has argued that he was 
assigned to temporary duty with Co. B of the 6th Special 
Forces Group, and that many of his stressor events occurred 
while on patrol with this outfit.  His stressors have 
included witnessing the death of friend while on patrol; 
killing the enemy sniper who shot his friend after he had 
been captured; accidentally killing civilians while clearing 
a village; and seeing the body of an orphan girl he had 
befriended after she had been killed.  

If the Board determines that the evidence demonstrates that 
he participated in combat, then his testimony alone is 
sufficient to establish the occurrence of his claimed 
stressors, and there is no need to seek credible supporting 
evidence that they occurred.  38 C.F.R. § 3.304(f).  

In this case, the evidence submitted by the veteran and his 
representative includes the information regarding the 
Republic of Vietnam Gallantry Cross that was awarded to the 
veteran's unit.  This evidence states that the award was 
given to units for valor or heroic conduct while fighting the 
enemy, although there is other evidence indicating that this 
award was given to all American units serving in Vietnam.  

Ever since his initial claim in the 1980's, the veteran has 
reported a consistent history of combat participation  He has 
presented evidence of a plaque he was given for support of 
the Special Forces unit and he has submitted a copy of an 
envelope he sent while in Vietnam.  The envelope has a return 
address with a Special Forces unit.  

The veteran's consistent history over several decades is 
credible.  His reports of participation in combat are 
accepted. 

Therefore, as there is evidence of a current diagnosis of 
PTSD, a link established by medical evidence between current 
diagnosis and the inservice stressors, and credible 
supporting evidence that the claimed inservice stressor 
occurred, the Board finds that entitlement to service 
connection for PTSD is warranted. 





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD.

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


